DETAILED ACTION
Status of Claims
Claims 6-12 and 21 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 16-20, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on October 16, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 6-12 and 21 are allowable. Claim 22, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and III, as set forth in the Office action mailed on October 16, 2020, is hereby withdrawn and claim 22 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas R. Hiesberger on August 11, 2022.

The application has been amended as follows: 

Claim 8 has been amended as follows:
8.	The[[A]] composition according to claim 7, wherein said carrier is an agriculturally acceptable carrier.  

Claim 9 has been amended as follows:
9.	The[[A]] composition according to claim 7, wherein said carrier comprises a plant seed.  

Claim 10 has been amended as follows:
10.	The[[A]] composition according to claim 7, wherein said composition is prepared as a formulation selected from the group consisting of a colloid, a dust, a granule, a pellet, a powder, a spray, an emulsion, and a solution.  

Claim 11 has been amended as follows:
11.	The[[A]] composition according to claim 7, wherein said composition is a seed coating formulation.

Claim 17 has been amended as follows:
17.	The[[A]] method according to claim 16, wherein said composition is applied to soil, a seed, a root, a flower, a leaf, a portion of the plant, or the whole plant.  

Claim 18 has been amended as follows:
18.	The[[A]] method according to claim 16, wherein said plant is susceptible to Fusarium graminearum.  

Claim 19 has been amended as follows:
19.	The[[A]] method according to claim 16, wherein said plant is a wheat plant, a corn plant, a barley plant, or an oat plant.

Claim 20 has been amended as follows:
20.	The[[A]] method according to claim 16, wherein said Mycosphaerella sp. strain an endophyte 

Claim 21 has been amended as follows:
21.	A is dusted, coated, injected, rubbed, rolled, dipped, sprayed, or brushed with 

Claim 22 has been amended as follows:
22.	A s[[S]]eed, a reproductive tissue, a vegetative tissue, plant parts, or progeny of the is dusted, coated, injected, rubbed, rolled, dipped, sprayed, or brushed with 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Garry (Plant Pathology. 1998. 47: 473-479) cited in the last Office Action.  Garry discloses Mycosphaerella pinodes strain 91.31.12 (page 474, left column, second-to-last full paragraph), which is comparable to the claimed Mycosphaerella sp. strain since they are both of the same genus.  However, the strain of Garry causes Ascochyta blight in pea leaves (abstract; page 473, first paragraph; page 474, left column, fourth full paragraph).  This is in contrast to the claimed invention, in which the claimed Mycosphaerella sp. strain SGI-010-H11 is taught to control or treat head blight disease.  Therefore, the strain of Garry has an opposite activity of the claimed strain by the showing that it causes blight in pea leaves.  There is no evidence that the strain of Garry has pesticidal activity against another pest.  Moreover, Mycosphaerella is a genus of ascomycota with more than 10,000 species. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                       


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651